IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-265-CV



LIBERTY MUTUAL FIRE INSURANCE COMPANY,

	APPELLANT

vs.



VELNA RAE THURMAN JACKSON,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 92-11762A, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING

 



PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and B. A. Smith
Dismissed on Appellant's Motion
Filed:  November 2, 1994
Do Not Publish